Citation Nr: 1627485	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  07-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2009, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  As that VLJ is no longer at the Board, the Veteran was afforded another hearing conducted by the undersigned VLJ in June 2014.  Transcripts of the hearings have been associated with the claims file.

In January 2010, the Board remanded this issue on appeal for additional development.  In August 2011, the Board issued a decision, which in pertinent part, denied the claim for service connection for a cervical spine disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court) with regard to the instant claim.  In December 2012, the Court issued a memorandum decision that, in pertinent part, vacated the Board decision as to the instant claim    and remanded the matter for additional action.  The Board remanded the cervical spine claim for additional development in July 2013. 

In a decision in December 2014, the Board denied, in pertinent part, the claim for service connection for a cervical spine disability.  The Veteran again appealed the denial of his claim to the Court.  In August 2015, the Court granted a Joint Motion for Remand, vacating the Board's December 2014 decision denying the claim for service connection for a cervical spine disability and remanding it to the Board for readjudication consistent with the Joint Motion.

In December 2015, the Board remanded this matter for further development.  The case has been returned to the Board for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2015 remand requested that an addendum opinion be obtained to address Dr. Cohoon's July 2007 letter and the literature submitted in support of    his opinion.  In April 2016, the examiner opined that the Veteran's cervical spine disability was less likely than not proximately due to or the result of the Veteran's service connected jaw disability.  The examiner addressed Dr. Cohoon's July    2007 letter and stated that Dr. Cohoon did not have access to the Veteran's service treatment records.  Furthermore, the examiner indicated that the medical literature provided by Dr. Cohoon outlined the relationship of the neck flexors and extensor muscles, muscles of mastication, and hyoid muscles working together in order to have a normal physiology.   The examiner stated that this was not evidence based literature to support the relationship of the jaw disability causing the cervical spine disability such as degenerative arthritis. 

In May 2016, the Veteran submitted correspondence in which he clarified that his cervical spine disability originated from his in-service jaw surgery in 1964 and that it is a separate issue from his jaw disability.  Specifically, he alleged that his neck was injured during the surgery while the surgeons manipulated his head as they worked  on his jaw, and that his current neck disability arises from that.  He elaborated that the cervical spine issue and jaw issue both stem from the same event, but that he is not contending the jaw disability (temporomandibular joint disease) caused or aggravated his cervical spine disability.  Based on the foregoing, remand is warranted to obtain  an opinion to address whether the cervical spine disability is directly related to manipulation of the head/neck during the jaw surgery in service.  The examiner should also address Dr. Cohoon's July 2007 letter and literature in congruence      with this contention. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant   to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who provided the April 2016 addendum opinion.  If the examiner is not available, the file should be reviewed by another physician of equal or greater qualifications.  If an additional examination is deemed necessary to respond to the question presented, one should be scheduled. 

Following review of the claims file, the examiner should provide an addendum opinion that specifically addresses the following question: 

Is it at least as likely as not (50 percent or more probable) that his current cervical spine disorder is directly related to the Veteran's service, in particular the manipulation of the Veteran's head during his in-service jaw surgery?  The examiner should explain why or why not, to include addressing treating chiropractor Dr. Cohoon's July 2007 letter and attached medical literature addressing the cervical spine's relationship with jaw muscles (VBMS entry 10/12/2007).  

2.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




